Case 2:20-cv-00396-FMO-SHK Document 13 Filed 02/12/21 Page 1 of 1 Page ID #:70




  1
  2
                                            JS-6
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    CHRISTIAN BENITEZ,                       Case No. 2:20-cv-00396-FMO (SHK)

 13                                Plaintiff,
                                                JUDGMENT
 14                       v.

 15    LT. D. SCHUMACHER, et al.,
 16                              Defendants.
 17
 18         Pursuant to the Order Accepting Findings and Recommendation of United
 19   States Magistrate Judge,
 20         IT IS HEREBY ADJUDGED that this action is DISMISSED without
 21   prejudice.
 22
 23
      Dated: February 12, 2021
 24                                                          /s/
                                          HONORABLE FERNANDO M. OLGUIN
 25                                       United States District Judge
 26
 27
 28
